                                                                              riLEO
                                                                       U.S.OiSTRlCT COURT
                      IN THE UNITED STATES DISTRICT COURT
                                                                          AUCfSTA D;V,


                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                       2fll9AUG22 AH 11=27

                                 DUBLIN DIVISION                      CLERK- ,      .
                                                                          SO.ORV.^^GA.
RICKY LEWIS WILSON,

             Plaintiff,

      V.                                             CV 316-040


WILLIAM DANFORTH,Former Warden;
FRED GAMMAGE,Deputy Warden of
Security, Telfair State Prison; ROBERT
TOOLE,Field Operations Officer, Georgia
Department of Corrections; TERENCE
KILPATRICK, Unit Manager, Telfair State
Prison; ZACHARY MIXON,Sergeant of
CERT Team, Telfair State Prison; PHILLIP
HALL, Warden; and RODNEY MCCLOUD,
Unit Manager,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 179.)

Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, GRANTS Defendants' motion for

summary judgement,(doc. no. 144), DIRECTS the Clerk to enter final judgment in favor of
Defendants, and CLOSES this civil action.

           so ORDERED this
                        lis             of August, 2019/® Augusta, Geq



                                              UNITED STATES DISTRICT JUDGE
